 In the Matterof BRIGHTON SCREW &MANUFACTURINGCOMPANYandUNITED STEELWORKERS OF AMERICA, AFFILIATED WITH THE C. I.O.Case No. 9-R-1393.Decided May 3,1944Messrs. James G. ManleyandLouis Houillion,both of Cincinnati,Ohio, for the Company.Mr. John LaMaur,of Cincinnati, Ohio, for the Union.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America, affili-ated with the C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Brighton Screw & Manufacturing Company, Cincinnati,Ohio, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before AllenSinsheimer, Jr., Trial Examiner.Said hearing was held at Cincin-nati, Ohio, on March 29, 1944.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses and to introduce evi-dence bearing ,on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBrighton Screw & Manufacturing Company is an Ohio corporationwith its principal place of business at Cincinnati, Ohio, where it isengaged in the manufacture of hollow set screws and socket head capscrews.The Company purchases annually raw materials valued at approxi-mately $65,000 consisting principally of steel bars.Approximately56 N. L.R. B., No. 46.233 234DECISIONS OF NATIONAL LABOR RELATIONS BOARD50 percent of the raw materials used by the Company is shipped to its'Cincinnati plant from point's outside the State of Ohio.The Com-pany sells annually, finished products viilued at approximately $250,000,about 80 percent of which is shipped from the Company's plant topoints, outside the State of Ohio.The Company admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANiIZATION INVOLVEDUnitedSteelworkersof Americaaffiliatedwith theCongress ofIndustrial Organizations,is a labor organization admitting to mem-bership employeesof the Company.--III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the.exclusive bargaining representative of its-employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear--ing, indicates that the Union represents a substantial number of em-ployees in-the unit hereinafter found appropriate.'-We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section '2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn conformance with the stipulation of the parties, we find that allemployees of the Company, excluding office and clerical employees,salaried employees, the shipping clerk, salesman, temporary employees,foremen, assistant foremen, and all or any other supervisory em-ployees, with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (c) of the Act.V. ' THE DETERMINATION OF REPRESENTATIVESWe shall-direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of -Election0The Board agent reported that the Union submitted 22 authorization cards,-17 of whichbore apparently genuine original signatures of persons listed on`the Company's pay roll,which contained the names of 24 employees in the appropiiate unit.- BRIGHTON SCREW & MANUFACTURING\COMPANY235herein, subject to the limitations and additions set forth in the-'Direction.The Union has requested that it be designated _ on the ballot asUnited Steelworkers, of America, C. I.. O.This request is hereby,granted... - , ., - .. -4 -_ , ,'DIRECTION OF. ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III,'Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is hereby.DIRECTED that, as part of the investigation to ascertain representa-tives for, the purposes of collective bargaining with Brighton Screw &Manufacturing Company, Cincinnati, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the -direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subject'toArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during,said pay-roll period because' they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause' and have not been rehired or reinstated prior to the'date of the election, to determine whether or not they desire to be repre-sented by United Steelworkers of America affiliated with the Congressof Industrial Organizations for the purposes of collective bargaining.0